

SECURITIES ESCROW AGREEMENT


THIS SECURITIES ESCROW AGREEMENT (the “Agreement”), dated August 9, 2007, is
entered into by and among Jpak Group, Inc., a Nevada corporation (f/k/a Rx
Staffing, Inc., the “Company”), Vision Opportunity Master Fund, Ltd., a Cayman
Islands company (“Vision”), QVT Fund LP, a Cayman Island limited partnership
(“QVT”), Quintessence Fund L.P., a Cayman Island limited partnership
(“Quintessence”, and together with Vision and QVT, the “Purchasers”), certain
stockholders of the Company set forth on Schedule A (the “Principal
Stockholders”), and Kramer Levin Naftalis & Frankel LLP, with an address at 1177
Avenue of the Americas, New York, New York 10036 (the “Escrow Agent”).


W I T N E S S E T H:
 
WHEREAS, the Purchasers will be acquiring from the Company shares of Series A
convertible preferred stock (the “Preferred Shares”), convertible into shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”) upon
conversion of certain notes held by the Purchasers (the “Notes”);
 
WHEREAS, as an inducement to the Purchasers to acquire the Preferred Shares, the
Principal Stockholders have agreed to place the Escrow Shares (as hereinafter
defined) into escrow for the benefit of the Purchasers in the event the Company
fails to achieve net income for the fiscal year ended June 30, 2008 (“Fiscal
2008”) of $3.955 million (the “Fiscal 2008 Performance Threshold”), as reported
by the Company in its audited financial statements for Fiscal 2008 prepared in
accordance with US GAAP (the “Fiscal 2008 Financial Statements”), as more fully
described in Section 1.3; and


WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the Escrow Shares on the terms and conditions set forth in this Agreement
and the Escrow Agent has agreed to act as escrow agent pursuant to the terms and
conditions of this Agreement.


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE I  
TERMS OF THE ESCROW


1.1  The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Escrow Shares as contemplated by
this Agreement.
 
1.2  Upon the execution of this Agreement, the Principal Stockholders shall
deliver to the Escrow Agent stock certificates evidencing an aggregate of
7,200,000 shares of Common Stock, along with undated stock powers executed in
blank with signature medallion guaranteed, as set forth on Schedule A (the
“Escrow Shares”).
 
 

--------------------------------------------------------------------------------

 
 
1.3  The parties hereby agree that the Escrow Shares shall be delivered as set
forth below:
 
(i)  If the Company’s net income for Fiscal 2008, as disclosed in the Company’s
Fiscal 2008 Financial Statements, is less than 59.99% of the Fiscal 2008
Performance Threshold, all of the Escrow Shares shall be distributed on a pro
rata basis to the Purchasers based on the number of Preferred Shares owned by
such Purchasers as of the date thereof. Within three (3) business days of the
Purchasers’ receipt of the Fiscal 2008 Financial Statements, the Company and the
Purchasers shall provide joint written instructions to the Escrow Agent
instructing the Escrow Agent to deliver the Escrow Shares to the Purchasers on a
pro rata basis based on the number of Preferred Shares owned by such Purchasers
as of the date thereof in accordance with the terms of this Section 1.3(i).
 
(ii)  If the Company’s net income for Fiscal 2008, as disclosed in the Company’s
Fiscal 2008 Financial Statements, is equal to or greater than 60% but less than
69.99% of the Fiscal 2008 Performance Threshold, the Escrow Agent shall deliver
to (A) the Purchasers, on a pro rata basis based on the number of Preferred
Shares owned by such Purchasers as of the date thereof, 5,400,000 Escrow Shares
and (B) the Principal Stockholders 1,800,000 Escrow Shares, on a pro rata basis.
Within three (3) business days of the Purchasers’ receipt of the Fiscal 2008
Financial Statements, the Company and the Purchasers shall provide joint written
instructions to the Escrow Agent instructing the Escrow Agent to deliver the
Escrow Shares to the Purchasers, on a pro rata basis based on the number of
Preferred Shares owned by such Purchasers as of the date thereof, and the
Principal Stockholders in accordance with the terms of this Section 1.3(ii).
 
(iii)  If the Company’s net income for Fiscal 2008, as disclosed in the
Company’s Fiscal 2008 Financial Statements, is equal to or greater than 70% but
less than 79.99% of the Fiscal 2008 Performance Threshold, the Escrow Agent
shall deliver to (A) the Purchasers, on a pro rata basis based on the number of
Preferred Shares owned by such Purchasers as of the date thereof, 3,600,000
Escrow Shares and (B) the Principal Stockholders 3,600,000 Escrow Shares, on a
pro rata basis. Within three (3) business days of the Purchasers’ receipt of the
Fiscal 2008 Financial Statements, the Company and the Purchasers shall provide
joint written instructions to the Escrow Agent instructing the Escrow Agent to
deliver the Escrow Shares to the Purchasers, on a pro rata basis based on the
number of Preferred Shares owned by such Purchasers as of the date thereof, and
the Principal Stockholders in accordance with the terms of this Section
1.3(iii).
 
(iv)  If the Company’s net income for Fiscal 2008, as disclosed in the Company’s
Fiscal 2008 Financial Statements, is equal to or greater than 80% but less than
or equal to 90% of the Fiscal 2008 Performance Threshold, the Escrow Agent shall
deliver to (A) the Purchasers, on a pro rata basis based on the number of
Preferred Shares owned by such Purchasers as of the date thereof, 1,800,000
Escrow Shares and (B) the Principal Stockholders 5,400,000 Escrow Shares, on a
pro rata basis. Within three (3) business days of the Purchasers’ receipt of the
Fiscal 2008 Financial Statements, the Company and the Purchasers shall provide
joint written instructions to the Escrow Agent instructing the Escrow Agent to
deliver the Escrow Shares to the Purchasers, on a pro rata basis based on the
number of Preferred Shares owned by such Purchasers as of the date thereof, and
the Principal Stockholders in accordance with the terms of this Section 1.3(iv).
 
2

--------------------------------------------------------------------------------

 
 
(v)  If the Company’s net income for Fiscal 2008, as disclosed in the Company’s
Fiscal 2008 Financial Statements, is equal to or greater than 90.01% of the
Fiscal 2008 Performance Threshold, the Escrow Agent shall return and deliver all
of the Escrow Shares to the Principal Stockholders at the address set forth in
Section 4.3 hereof. Within three (3) business days of the Purchasers’ receipt of
the Fiscal 2008 Financial Statements, the Company and the Purchasers shall
provide joint written instructions to the Escrow Agent instructing the Escrow
Agent to deliver the Escrow Shares to the Principal Stockholders in accordance
with the terms of this Section 1.3(v).
 
Notwithstanding anything to the contrary herein, only those Purchasers who own
Preferred Shares acquired pursuant to conversion of the Notes and remain
shareholders of the Company at the time that any Escrow Shares become
deliverable hereunder shall be entitled to their pro rata portion of such Escrow
Shares.


1.4  If the Company does not achieve at least 90.01% of the Fiscal 2008
Performance Threshold, the Company shall use its reasonable best efforts to
promptly cause the Escrow Shares to be delivered to the Purchasers, including
causing its transfer agent promptly to issue the certificates in the names of
the Purchasers and causing its securities counsel to provide any written
instruction required by the Escrow Agent in a timely manner so that the
issuances and delivery contemplated above can be achieved as soon as practicable
following delivery of the Fiscal 2008 Financial Statements to the Purchasers.
 
1.5  The Company will provide the Purchasers with the Company’s Fiscal 2008
Financial Statements, on or before October 31, 2008, so as to allow the
Purchasers the opportunity to evaluate whether the Fiscal 2008 Performance
Threshold was attained.
 
1.6  Upon the joint written request of the Company and the Purchasers, the
Escrow Agent shall deliver the Escrow Shares to each Purchaser and/or each
Principal Stockholder pursuant to the joint written instructions of the Company
and the Purchasers.
 


ARTICLE II
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDERS


2.1  Each of the Principal Stockholders hereby represents and warrants to the
Purchasers as follows:
 
(i)  The Principal Stockholder is the record and beneficial owner of the Escrow
Shares set forth next to such Principal Stockholder’s name on Schedule A and has
good title to such Escrow Shares, free and clear of all pledges, liens, claims
and encumbrances, except encumbrances created by this Agreement. There are no
restrictions on the ability of the Principal Stockholder to transfer such Escrow
Shares or to enter into this Agreement other than transfer restrictions under
applicable federal and state securities laws. Upon any delivery of Escrow Shares
to the Purchasers hereunder, the Purchasers will acquire good and valid title to
such Escrow Shares, free and clear of any pledges, liens, claims and
encumbrances.
 
(ii)  The performance of this Agreement and compliance with the provisions
hereof will not violate any provision of any law applicable to the Principal
Stockholder and will not conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon, any of the
properties or assets of the Principal Stockholder pursuant to the terms of the
certificate of incorporation or by-laws of the Company or any indenture,
mortgage, deed of trust or other agreement or instrument binding upon the
Principal Stockholder or affecting such Escrow Shares. No notice to, filing
with, or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Principal Stockholder.
 
3

--------------------------------------------------------------------------------

 
 


ARTICLE III
COVENANTS


3.1  If any Escrow Shares are distributed to the Purchasers hereunder, then the
Company shall use commercially reasonable efforts to file a registration
statement relating to the resale by the Purchasers of the Escrow Shares so
distributed within 30 days following the date that the Escrow Agent is obligated
hereunder to deliver any such Escrow Shares to the Purchasers and the Company
shall thereafter use commercially reasonable efforts to cause such registration
statement to become effective. The Purchasers shall provide such information to
the Company as the Company may reasonably request in order to prepare such
registration statement, including, without limitation, delivery to the Company
of selling stockholder questionnaires. The Company shall cause such registration
statement to remain effective until each Purchaser has sold any Escrow Shares
received by it thereunder or until each Purchaser is permitted to resell all of
the Escrow Shares received hereunder at one time pursuant to Rule 144(k) of the
Securities Act of 1933, as amended.
 


ARTICLE IV
MISCELLANEOUS


4.1  [Intentionally Omitted].
 
4.2  No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
4.3  All notices, communications and instructions required or desired to be
given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:
 
If to Escrow Agent: Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste, Esq.
Tel No.: (212) 715-9100
Fax No.: (212) 715-8000
 
4

--------------------------------------------------------------------------------

 


If to the Company or the Principal Stockholder: 


Jpak Group, Inc.
c/o Qingdao Renmin Printing Co., Ltd.
No. 15, Xinghua Road
Qingdao, Shandong Province
Postal Code 266401
P.R. China
Attention: Mr. Yijun Wang
Tel. No.: (532) 8463 0577
Fax No.: (532) 8463 0586


With a copy to:                    Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07086
Attention: Steven M. Skolnick, Esq.
Tel No.: (973) 597-2500
Fax No.: (973) 597-2400


If to the Purchasers:         Vision Opportunity Master Fund, Ltd.
20 W. 55th Street, 5th Floor
New York, New York 10019
Attention: Yiting Liu
Tel. No.: (212) 849-8238
Fax No.: (212) 867-1416


QVT Fund LP
c/o QVT Financial LP
1177 Avenue of the Americas
9th Floor
New York, New York 10036
Attention: Yi Cen
Tel. No.: (212) 705-8800
Fax No.: (212) 705-8820


Quintessence Fund L.P.
c/o QVT Financial LP
1177 Avenue of the Americas
9th Floor
New York, New York 10036
Attention: Yi Cen
Tel. No.: (212) 705-8800
Fax No.: (212) 705-8820
 
5

--------------------------------------------------------------------------------

 


or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.


4.4  This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
4.5  This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
4.6  Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
4.7  The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York, without regard to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. Any action to enforce, arising out of, or relating in any way to,
any provisions of this Escrow Agreement shall only be brought in a state or
Federal court sitting in New York City, Borough of Manhattan.
 
4.8  The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Stockholders, the
Purchasers and the Escrow Agent.
 
4.9  The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
4.10  The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
6

--------------------------------------------------------------------------------

 
 
4.11  The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud and willful misconduct.
 
4.12  The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for one of the Purchasers and may continue to act as legal counsel
for such Purchaser from time to time, notwithstanding its duties as the Escrow
Agent hereunder. The Company and the Purchasers consent to the Escrow Agent in
such capacity as legal counsel for one of the Purchasers and waive any claim
that such representation represents a conflict of interest on the part of the
Escrow Agent. The Company and the Purchasers understand that the Escrow Agent is
relying explicitly on the foregoing provision in entering into this Escrow
Agreement.
 
4.13  The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Purchasers. In the event of any such resignation, the Purchasers
and the Company shall appoint a successor Escrow Agent and the Escrow Agent
shall deliver to such successor Escrow Agent any Escrow Shares and other
documents held by the Escrow Agent. In addition, the Escrow Agent shall resign
and be discharged from its duties as escrow agent hereunder if so requested in
writing at any time by the Company and the Purchasers, jointly, provided,
however, that such resignation shall become effective only upon acceptance of
appointment by a successor escrow agent as provided above.
 
4.14  If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
4.15  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the Escrow Shares until such disputes shall have been settled either by
mutual written agreement of the parties concerned by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York, Borough of Manhattan, in
accordance with the applicable procedure therefor.
 
4.16  The Company and each Purchaser agree jointly and severally to indemnify
and hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby other than any such claim,
liability, cost or expense to the extent the same shall have been determined by
final, unappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, fraud or willful misconduct of the Escrow
Agent.
 
[Signature Page Follows]


 
7

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
___ day of August, 2007.
 


 
JPAK GROUP, INC.
 
 
By:__________________________________
Name:
Title:
 
PRINCIPAL STOCKHOLDERS:
 
JOYRICH GROUP LIMITED
 
 
By:____________________________________
Name:
Title:
 
FABREGAS GROUP LIMITED
 
 
By:____________________________________
Name:
Title:
 
STATEPRO INVESTMENTS LTD.
 
 
By:____________________________________
Name:
Title:
 
ESCROW AGENT:
 
KRAMER LEVIN NAFTALIS & FRANKEL LLP
 
By:____________________________________
Name:
Title:
PURCHASERS:
 
VISION OPPORTUNITY MASTER FUND, LTD.
 
 
By:_________________________________
Name:
    Title:
 
QVT FUND LP,
By its general partner, QVT Associates GP LLC
 
 
By:_________________________________
Name:
    Title:
 
By:_________________________________
Name:
    Title:
 
QUINTESSENCE FUND, L.P.,
By its general partner, QVT Associates GP LLC
 
 
By:_________________________________
Name:
    Title:
 
By:_________________________________
Name:
    Title:
 
 
 




 
8

--------------------------------------------------------------------------------

 

 


    


 Schedule A
Name of Principal Stockholder: 
Number of Escrow Shares: 
    Joyrich Group Limited  
5,738,400
Fabregas Group Limited  
1,065,600  
Statepro Investments Ltd.  
396,000  

      
      
     



